Citation Nr: 0405778	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-36 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for eczema of the right 
hand.

2.  Entitlement to a higher (compensable) rating for fungal 
infection of the toenails, including removal of the right and 
left great toenails and the right middle toenail.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1956 to December 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO decision which denied 
service connection for eczema of the right hand.  The RO also 
granted service connection and a noncompensable rating for 
fungal infection of the toenails, including removal of the 
right and left great toenails and the right middle toenail; 
and the veteran appeals for a higher (compensable) rating for 
this condition.  


FINDINGS OF FACT

1.  The veteran's current eczema of the right hand began 
years after service and was not caused by any incident of 
service.

2.  The veteran's service-connected fungal infection of the 
toenails is manifested by removal of the right and left great 
toenails and the right middle toenail, as well as fungal 
involvement of some remaining toesnails.  The toenail fungal 
condition produces impairment equivalent to a skin condition 
with exfoliation, exudation, or itching of an extensive area.


CONCLUSIONS OF LAW

1.  Eczema of the right hand was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  The service-connected fungal infection of the toenails, 
including removal of the right and left great toenails and 
the right middle toenail, is 10 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7806, 7813 (2002 and 2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from June 
1956 to December 1980.  The report of his enlistment 
examination, performed in May 1956, noted essentially normal 
findings throughout.  An April 1979 treatment report noted, 
in part, complaints of a small growth in the palm of the 
right hand, recurring.  Physical examination revealed a 
pinpoint black spot of the right palm.  The assessment was a 
possible foreign body.  The report of an October 1979 
physical examination noted findings of hypopigmentation skin 
rash consistent with tinea versicolor.  The report did not 
list the location of this condition.  The veteran's 
retirement examination was conducted in October 1980.  
Physical examination revealed his skin, upper extremities, 
and lower extremities including feet were normal.  On a 
medical history report completed at that time, the veteran 
denied a history of skin diseases.

In January 1981, the veteran filed a claim seeking service 
connection for a variety of conditions other than skin 
disorders.  

A VA physical examination was conducted in June 1981.  The 
report noted that examination of the skin was negative.  

Treatment reports, dated in March 1989 and in May 1989, noted 
complaints of painful nails and hallux valgus deformities, 
bilaterally.  The reports indicated that the veteran had the 
first great toenails on both feet and the third toenail of 
the right foot removed.  

Medical records show a mole from the back was removed in June 
1995, and the diagnosis was dermatofibroma.

A March 1999 treatment report noted findings of a small 
cystic mass on the dorsal lateral aspect of the right index 
finger over the proximal phalanx.  The report noted that it 
was freely moveable.  A June 1999 treatment report noted an 
eczematous rash over the right thumb.  The veteran reported 
that the rash had been there for years but had changed 
recently.  The impression was eczema of the right thumb.  An 
August 1999 treatment report noted that the rash over the 
right thumb was unchanged.  

In September 1999, the veteran filed a claim seeking, in 
pertinent part, service connection for "skin rash, rt hand, 
began 1998."

An October 1999 treatment report noted the veteran's 
complaints of a rash on his right hand for the past fifteen 
years, much worse now.  Physical examination revealed dry 
scaling dermatitis on the top of the right thumb, in the 
finger web spaces, on the tops of the dorsal proximal segment 
of the fingers on the knuckles, and on the side of the hand.  
The report noted the veteran's occupation as an electronics 
technician.  It concluded with an impression of hand eczema.  
A January 2000 treatment report noted that the eczema was 
doing better, but was not clear.  There was no itching.  The 
report concluded with an impression of eczema responding 
slowly.  An April 2000 medical record notes a rash on the 
left hand.

In January 2001, a VA skin examination was conducted.  The 
veteran reported having a constant skin rash on the web space 
between his thumbs and index fingers and also between his 
middle and ring finger of the right hand for the last two or 
three years.  Physical examination revealed it to be slightly 
pruritic.  There were some dry white patchy areas 
approximately three by three centimeters on the thenar 
eminences of the bilateral hands and web space of the second 
and third fingers.  There is no noted ulceration or 
exfoliation.  There is some crusting and scaling.  The 
examination concluded with a diagnosis of eczema.  The VA 
examiner commented that this condition was not noted in the 
military record and was not shown as occurring in service.

In January 2001, the veteran submitted a statement indicating 
that he had three toenails removed in 1989.  

In March 2001, the RO sent the veteran correspondence 
requesting evidence to show continuous existence of his 
condition of toenails and eczema since his discharge from 
military service and showing any current residuals.  

In March 2001, a VA examination of the feet was conducted.  
The report noted the veteran's history of a thickening of his 
left first toenail, right first toenail, and right middle 
toenail while in Vietnam.  He indicated that these toenails 
were removed in 1984.  Since then, he has had dystrophic 
nails in both the toes.  Currently, he reported mild pain in 
the medial aspect of the left first toe.  Physical 
examination of the toenails revealed loss of the left and 
right first toenails and the right middle toenail, and there 
was mild dystrophic nails in each of these toes.  He was also 
noted to have thickened and black discoloration of the right 
fifth toenail.  The diagnoses were removal of the left and 
right first toenails and the right middle toenail for fungal 
infection, fungal infection of the right fifth toenail, and 
asymptomatic pes planus.

In a statement in March 2001, the veteran said he developed 
small white blotches of pimples on both hands during service.  
He attributed this to a liquid he used during service to 
clean out electronic parts.

In February 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
the veteran of the evidence needed in order to support his 
claims.  It also requested that he identify all medical 
treatment providers he had seen for his for his various 
conditions, and indicated that the VA would attempt to obtain 
identified records on his behalf. 

A July 2002 RO decision denied service connection for eczema 
of the right hand.  The RO granted service connection and a 0 
percent rating for fungal infection of the toenails, 
including removal of the right and left great toenails and 
the right middle toenail, effective from January 31, 2001.

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate his claims, 
and of his and the VA's respective duties to obtain evidence.  
Pertinent identified medical records have been obtained, and 
VA examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

A.  Service connection for right hand eczema

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The veteran served on active duty from June 1956 to December 
1980.  An April 1979 treatment report noted complaints of a 
small growth in the palm of the right hand.  Physical 
examination revealed a pinpoint black spot of the right palm, 
and the assessment was a possible foreign body.  An October 
1979 physical examination noted findings of hypopigmentation 
skin rash consistent with tinea versicolor, but the location 
of the tinea infection was not specified.  His retirement 
examination, conducted in October 1980, noted normal findings 
for his skin and upper extremities, and the veteran denied a 
history of skin diseases.  There were no specific findings of 
eczema, including right hand eczema, during active duty.

Post-service records do not show a right hand skin condition 
until 1999.  In his 1999 claim for service connection, the 
veteran said a right hand skin rash began in 1998.  At a 2001 
VA skin examination, the veteran reported the right hand skin 
rash had been present for 2 to 3 years.  The diagnosis at the 
2001 VA examination was right hand eczema, and the examiner 
noted the condition was not related to service.  While some 
of the other recent treatment records include a history from 
the veteran of the condition dating back a number of years, 
such is inconsistent with history he has given elsewhere, and 
there is simply no medical evidence of the condition until 
many years after service.

The weight of the credible evidence demonstrates that the 
veteran's current eczema of the right hand began years after 
his active duty and was not caused by any incident of 
service. This condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for eczema of the 
right hand, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Compensable rating for toenail fungus

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The rating criteria for skin conditions changed effective 
August 30, 2002, during the pendency of the appeal.  Either 
the old or new rating criteria may be appied, whichever are 
more favorable to the veteran, although the new rating 
criteria may not be applied for the period of time before 
their effective date.  VAOPGCPREC 3-2000.

Under both the old or new rating criteria, dermatophytosis 
(fungal infection, including of the toenails or other areas) 
may be rated under the criteria for eczema.  38 C.F.R. 
§ 4.118, Diagnostic Code 7813 (2002 and 2003).

Under the old rating criteria for eczema, a 0 percent rating 
is assigned when there is slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is assigned when there is 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is assigned 
when there is constant exudation or itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Under the new rating criteria for eczema (or dermatitis), a 0 
percent rating is assigned when less than 5 percent of the 
entire body or of exposed areas is affected, and no more than 
topical therapy is required during the past 12 month period.  
A 10 percent rating is assigned when at least 5 percent but 
less than 20 percent of the entire body or of exposed areas 
is affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12 
month period.  A 30 pecent rating is assigned when 20 to 40 
percent of the entire body or of exposed areas is affected, 
or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12 month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2003).

The RO made service connection and a 0 percent rating for the 
toenail fungus condition effective from January 31, 2001, 
prior to a change in the rating criteria.  It appears that 
the older rating criteria are more advantageous to the 
veteran in this case.

Evidence reflecting on the level of disability since the 
effective date of service connection, including VA skin and 
feet examinations in 2001, indicate that the service-
connected fungal infection of the toenails includes removal 
of the right and left great toenails and the right middle 
toenail.  There is also fungal involvement of some remaining 
toesnails.  The condition no doubt involves the usual itching 
and other signs and symptoms of fungal skin disease, 
especially given that multiple toenails have been removed.  
The area involving the toenails is unexposed.  However, by 
one view of the evidence it may be said that an extensive 
area is involved, especially since multiple toenails have 
been removed.  

All in all, the toenail fungal condition, including removed 
nails on multiple toes, produces impairment equivalent to a 
skin condition with exfoliation, exudation, or itching of an 
extensive area.  Under the old rating criteria of Diagnostic 
Codes 7806 and 7813, this supports a higher rating of 10 
percent for the toenail fungal condition.  It appears that 
this 10 percent level of disability has persisted since the 
effective date of service connection, and thus other 
percentage ratings ("staged ratings") are not warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The criteria for 
an even higher rating than 10 percent, under the old or new 
rating criteria, are not met.

In sum, since the effective date of service connection, the 
toenail fungal condition will be rated 10 percent.  To this 
extent, the claim for a higher rating is granted.


ORDER

Service connection for eczema of the right hand is denied.

A higher rating of 10 percent for fungal infection of the 
toenails, including removal of the right and left great 
toenails and the right middle toenail, is granted.



	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



